 

EXECUTION VERSION

 

THIS AMENDMENT TO THE COFACE FACILITY AGREEMENT (this “Amendment”), dated as of
30 October 2013 (the “Effective Date”), is made by and among IRIDIUM
COMMUNICATIONS INC., a Delaware corporation (the “Parent”), IRIDIUM SATELLITE
LLC, a Delaware limited liability company, as borrower (the “Borrower”), THE
GUARANTORS under and as defined in the COFACE Facility Agreement referred to
below, SOCIÉTÉ GÉNÉRALE as agent of the other Finance Parties (in this capacity
the “COFACE Agent”) and DEUTSCHE BANK TRUST COMPANY AMERICAS as security agent
and trustee for the Secured Parties (the “Security Agent” and the “U.S.
Collateral Agent”) and is made with reference to the COFACE Facility Agreement,
dated as of October 4, 2010, by and among the Parent, the Borrower, the other
Obligors party thereto, the Lenders party thereto, the COFACE Agent and Deutsche
Bank Trust Company Americas, as Security Agent and U.S. Collateral Agent, as
amended and restated from time to time (the “COFACE Facility Agreement”).

 

agreement:

 

1.Definitions; Interpretation

 

1.1Definitions

 

Capitalised terms defined in the COFACE Facility Agreement have, unless
expressly defined in this Amendment, the same meaning in this Amendment.

 

1.2Construction

 

The principles of construction set out in Clause 1.2 (Construction) of the
COFACE Facility Agreement will have effect as if set out in this Amendment.

 

2.Amendments

 

Effective as of the Effective Date, paragraphs 2 (Security Agent as holder of
Security) and 7 (Approval) of Schedule 28 (Security Agent) of the COFACE
Facility Agreement shall be substituted in their entirety with the corresponding
provisions set out in Schedule 1 (Amendments to Security Agent Provisions) of
this Amendment.

 

3.Representations

 

3.1Representations

 

The representations set out in this Clause 3 (Representations) are made by each
Obligor on the date of this Amendment to each Finance Party.

 

3.2Powers and authority

 

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise the entry into, performance and delivery of, this Amendment
and the transactions contemplated by this Amendment.

 

1

 

 

3.3Legal validity

 

Subject to the Legal Reservations, the obligations expressed to be assumed by it
in this Amendment are legal, valid, binding and enforceable obligations.

 

3.4Non-conflict

 

The entry into and performance by it of, and the transactions contemplated by,
this Amendment do not and will not conflict with:

 

(a)any law or regulation applicable to it;

 

(b)its constitutional documents; or

 

(c)any agreement or instrument binding upon it or any of its assets or
constitute a default of termination event (however described) under any such
agreement or instrument where such circumstance has or is reasonably likely to
have a Material Adverse Effect.

 

3.5Authorisations

 

All authorisations required by it in connection with the entry into,
performance, validity and enforceability of, and the transactions contemplated
by, this Amendment have been obtained or effected (as appropriate) and are in
full force and effect.

 

3.6Governing law and enforcement

 

(a)Subject to the Legal Reservations, the choice of governing law of this
Amendment will be recognised and enforced in its Relevant Jurisdictions.

 

(b)Subject to the Legal Reservations, any judgment obtained in relation to this
Amendment will be recognised and enforced in its Relevant Jurisdictions.

 

3.7Credit Agreement

 

Unless a representation and warranty set out in clause 20 (Representations) of
the COFACE Facility Agreement is expressed to be given at a specific date, each
Obligor makes the representations and warranties set out in clause 20
(Representations) of the COFACE Facility Agreement (other than the
representations and warranties in clauses 20.14(a), (b) and (c) (Original
Financial Statements), 20.18 (Taxation) and 20.24 (Shares and Material
Companies) of the COFACE Facility Agreement) on the Effective Date, in each case
as if references to the COFACE Facility Agreement are references to the COFACE
Facility Agreement, as amended hereby, with reference to the facts and
circumstances then existing, provided that, in the case of those representations
and warranties contained in clause 20.13 (No misleading information) of the
COFACE Facility Agreement, such representations and warranties are made only
with respect to any subsequent and new information delivered under the COFACE
Facility Agreement since the last period where such representation and warranty
was made or deemed to be made under the COFACE Facility Agreement.

 

2

 

 

4.CONDITIONS TO EFFECTIVENESS

 

This Amendment shall become effective on the Effective Date upon the due
execution of a signature page to this Amendment by each of the Parent, the
Borrower, the other Obligors, the COFACE Agent and the Security Agent on behalf
of the Finance Parties and delivery of each party’s respective signature pages
to each of the other parties hereto.

 

5.Governing law; jurisdiction, etc.

 

This Amendment and any non-contractual obligations arising out of or in
connection with it are governed by English law. The provisions of Clause 40
(Enforcement) of the COFACE Facility Agreement are hereby incorporated by
reference, mutatis mutandis, as if set forth in full herein.

 

6.Miscellaneous

 

(a)This Amendment is a Finance Document.

 

(b)Each Obligor:

 

(i)agrees to the amendments to the COFACE Facility Agreement as contemplated by
this Amendment; and

 

(ii)with effect from the Effective Date, confirms that any guarantee or security
given by it or created under a Finance Document will:

 

(A)continue in full force and effect; and

 

(B)extend to the liabilities and obligations of the Obligors to the Finance
Parties under the Finance Documents as amended by this Amendment.

 

(c)On and after the date hereof, each reference in the COFACE Facility Agreement
to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the COFACE Facility Agreement, and each reference in the other
Finance Documents to the “COFACE Facility Agreement”, “thereunder”, “thereof” or
words of like import referring to the COFACE Facility Agreement shall mean and
be a reference to the COFACE Facility Agreement as amended by this Amendment.

 

(d)Except as specifically amended by this Amendment, the COFACE Facility
Agreement shall remain unchanged and in full force and effect and is hereby
ratified and confirmed.

 

(e)Each Finance Party reserves any other right or remedy it may have now or
subsequently. The execution, delivery and performance of this Amendment shall
not constitute a waiver of any provision of, or operate as a waiver of any
right, power or remedy of the Finance Parties under the COFACE Facility
Agreement.

 

(f)Section headings in this Amendment are included herein for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose or be given any substantive effect.

 

3

 

 

(g)This Amendment may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document. Signatures to this
Amendment may be delivered by facsimile or other electronic means of
transmission, and any signature so delivered shall be deemed an original
executed counterpart.

 

4

 

 

SCHEDULE 1

 

AMENDMENTS TO SECURITY AGENT PROVISIONS

 

2.Security Agent as holder of Security

 

(a)In this Schedule 28 (Security Agent):

 

(i)Security Agent Claim has the meaning given to it in paragraph (c) below.

 

(ii)Secured Party Claim means any amount which an Obligor owes to a Secured
Party under or in connection with the Finance Documents.

 

(b)Unless expressly provided to the contrary, the Security Agent holds any
security created by a Transaction Security Document as agent for the relevant
Secured Parties.

 

(c)Each Obligor must pay the Security Agent, as an independent and separate
creditor, an amount equal to each Secured Party Claim on its due date (each, a
Security Agent Claim). For the purposes of Russian law and subject to the other
provisions of this paragraph 2, the Security Agent is the joint and several
creditor with each Secured Party in respect of each Secured Party Claim, with an
independent right to demand and enforce payment of each Security Agent Claim on
the terms set out in paragraphs (f) to (m) below.

 

(d)Unless expressly provided to the contrary in any Finance Document, the
Security Agent holds:

 

(i)the benefit of any Security Agent Claims; and

 

(ii)any proceeds of the enforcement of any Transaction Security Documents,

 

for the benefit, and as the property, of, and on trust for, the Secured Parties
and so that they are not available to the personal creditors of the Security
Agent or otherwise available to the Security Agent for its own use.

 

(e)The Security Agent will separately identify in its records the property
rights referred to in paragraph (d) above.

 

(f)It is agreed that, in respect of each Security Agent Claim, the Security
Agent shall:

 

(i)share the proceeds of each Security Agent Claim with the other Secured
Parties; and

 

(ii)pay those proceeds to the Secured Parties,

 

in accordance with their respective interests in the amounts outstanding under
the Finance Documents.

 

(g)The Security Agent may enforce performance of any Security Agent Claim in its
own name as an independent and separate right. This includes filing any suit,
execution, enforcement of Transaction Security Documents in accordance with
their respective terms, recovery of guarantees and applications for and voting
in respect of any kind of insolvency proceeding.

 

5

 

 

(h)Each Secured Party must, at the request of the Security Agent, perform any
act required in connection with the enforcement of any Security Agent Claim.
This includes issuing a power of attorney to the Security Agent and joining in
any proceedings as co-claimant with the Security Agent.

 

(i)Unless the Security Agent fails to enforce a Security Agent Claim within a
reasonable time after its due date, a Secured Party may not take any action to
enforce the corresponding Secured Party Claim unless it is requested to do so by
the Security Agent.

 

(j)Each Obligor irrevocably and unconditionally waives any right it may have to
require a Secured Party to join in any proceedings as co-claimant with the
Security Agent in respect of any Security Agent Claim.

 

(k)In each case, and (for the avoidance of doubt) without otherwise increasing
the aggregate indebtedness of the Obligors:

 

(i)discharge by an Obligor of a Secured Party Claim will discharge the
corresponding Security Agent Claim in the same amount; and

(ii)discharge by an Obligor of a Security Agent Claim will discharge the
corresponding Secured Party Claim in the same amount.

 

(l)The aggregate amount of the Security Agent Claims will never exceed the
aggregate amount of Secured Party Claims.

 

(m)(i)A defect affecting a Security Agent Claim against an Obligor will not
affect any Secured Party Claim.

 

(ii)A defect affecting a Secured Party Claim against an Obligor will not affect
any Security Agent Claim.

 

(n)If the Security Agent returns to any Obligor, whether in any kind of
insolvency proceedings or otherwise, any recovery in respect of which it has
made a payment to a Secured Party, that Secured Party must repay an amount equal
to that recovery to the Security Agent.

 

7.Approval

 

Each Secured Party:

 

(a)confirms its approval of each Transaction Security Document;

 

(b)authorises and directs the Security Agent (by itself or by such person(s) as
it may nominate) to enter into and enforce the Transaction Security Documents as
trustee (or agent) or as otherwise provided (and whether or not expressly in the
names of the Secured Parties) on its behalf for the purpose of all laws other
than Russian law; and

 

(c)authorises and directs the Security Agent to enter into and enforce the
Transaction Security Documents governed by Russian law in its own name as the
joint and several creditor with each Secured Party.

 

6

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
duly executed and delivered as of the date first above written.

 

Parent       IRIDIUM COMMUNICATIONS INC.       By: /s/ Thomas J. Fitzpatrick  
Name:  Thomas J. Fitzpatrick   Title:  Chief Financial Officer       Borrower  
    IRIDIUM SATELLITE LLC       By: /s/ Thomas J. Fitzpatrick   Name:  Thomas J.
Fitzpatrick   Title:  Chief Financial Officer       Obligors       IRIDIUM
COMMUNICATIONS INC.       By: /s/ Thomas J. Fitzpatrick   Name:  Thomas J.
Fitzpatrick   Title:  Chief Financial Officer       IRIDIUM HOLDINGS LLC      
By: /s/ Thomas J. Fitzpatrick   Name:  Thomas J. Fitzpatrick   Title:  Chief
Financial Officer       IRIDIUM CARRIER HOLDINGS LLC       By: /s/ Thomas J.
Fitzpatrick   Name:  Thomas J. Fitzpatrick   Title:  Chief Financial Officer  

 

7

 

 

IRIDIUM CARRIER SERVICES LLC       By: /s/ Thomas J. Fitzpatrick   Name:  Thomas
J. Fitzpatrick   Title:  Chief Financial Officer       IRIDIUM CONSTELLATION LLC
      By: /s/ Thomas J. Fitzpatrick   Name:  Thomas J. Fitzpatrick  
Title:  Chief Financial Officer       IRIDIUM GOVERNMENT SERVICES LLC       By:
/s/ Thomas J. Fitzpatrick   Name:  Thomas J. Fitzpatrick   Title:  Chief
Financial Officer, Iridium Constellation LLC, its Manager       SYNCOM-IRIDIUM
HOLDINGS CORP.       By: /s/ Thomas J. Fitzpatrick   Name:  Thomas J.
Fitzpatrick   Title:  Chief Financial Officer       IRIDIUM BLOCKER-B INC.      
By: /s/ Thomas J. Fitzpatrick   Name:  Thomas J. Fitzpatrick   Title:  Chief
Financial Officer       IRIDIUM SATELLITE SA LLC       By: /s/ Thomas J.
Fitzpatrick   Name:  Thomas J. Fitzpatrick   Title:  Chief Financial Officer,
Iridium Satellite LLC, its Manager

 

8

 

 

COFACE Agent       SOCIÉTÉ GÉNÉRALE       By: /s/ Fleur Ferrari   Name:  Fleur
Ferrari   Title:       By: /s/ Olivia Brun Codina   Name:  Olivia Brun Codina  
Title:  

 

 

 

 

Security Agent       DEUTSCHE BANK TRUST COMPANY AMERICAS   By: /s/ Deirdre
Lewis   Name:  Deirdre Lewis   Title: Vice President       By: /s/ Nigel W. Luke
  Name:  Nigel W. Luke   Title: Vice President  

 

 

 